Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 1 of 12 PageID# 169



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Craig Hicks,

                           Plaintiff,

                                                              Civil Action No. 1:20-cv-532
                                                              Hon. Liam O'Grady
   Alarm.com Inc.,

                           Defendant.




                                              ORDER


       This matter comes before the Court on Defendant Alarm.com Inc.'s Motion to Dismiss.

Dkt. 11. There are three grounds for dismissal asserted in the motion: Rule 12(b)(6) challenge

for failure to state a claim; Rule 12(b)(1)challenge for lack of Article 111 standing; or,

alternatively, strike several of Plaintiffs allegations from the Complaint under Rule 12(0- The

first two grounds under Rule 12(b) would dismiss the action in its entirety; the Rule 12(f)

challenge would only strike a portion of the Complaint. The matter is fully briefed.

                                        I. BACKGROUND


       Plaintiff Craig Hicks, on behalf of himself and all others similarly situated, seeks to

certify three classes pursuant to Federal Rule of Civil Procedure 23(b) to bring a class action

under the Telephone Consumer Protection Act("TCPA"),47 U.S.C. § 227, and one class to

bring suit under the Virginia Telephone Privacy Protection Act("VTPPA"), Va. Code § 59.1-

514 pursuant to the Court's jurisdiction under 28 U.S.C. § 1367(a). Count I is on behalf of the

Plaintiff and the putative "Prerecord Class," alleging a violation of47 U.S.C. § 227(b)(1); Count
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 2 of 12 PageID# 170
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 3 of 12 PageID# 171
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 4 of 12 PageID# 172
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 5 of 12 PageID# 173
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 6 of 12 PageID# 174
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 7 of 12 PageID# 175
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 8 of 12 PageID# 176
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 9 of 12 PageID# 177
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 10 of 12 PageID# 178
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 11 of 12 PageID# 179
Case 1:20-cv-00532-LO-MSN Document 27 Filed 08/06/20 Page 12 of 12 PageID# 180
